Citation Nr: 1030473	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the left knee.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1945 to 
January 1947, from August 1948 to August 1949, and from October 
1950 to November 1951.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

These matters were remanded to the RO in May 2008 for additional 
development.  After completing the requested actions, the RO 
continued the denial of the claims and returned these matters to 
the Board for additional appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review.

With regard to the Veteran's claim for service connection for 
degenerative arthritis of the left knee, the Veteran was afforded 
a VA examination in May 2010.  The VA examiner opined that he 
really cannot say there is a relationship between the Veteran's 
left knee arthritis and injury in service without resort to mere 
speculation.  While the examiner recites the Veteran's medical 
history, he does not explain how his history helped him arrive at 
his determination.  

The Court has recently held that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 
(2010) ("It must be clear on the record that the inability to 
opine on questions of diagnosis and etiology is not the first 
impression of an uninformed examiner, but rather an assessment 
arrived at after all due diligence in seeking relevant medical 
information that may have bearing on the requested opinion.").  
Here, unfortunately, the Board finds that there is a lack of an 
adequate reason and bases for the examiner's statement that he 
could not render an opinion without resorting to speculation, and 
another medical opinion is needed in this case.

With regard to the claim for service connection for an acquired 
psychiatric disorder, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843-39852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  

The Veteran contends that he suffers from an acquired psychiatric 
disorder, to include PTSD, resulting from combat when he was sent 
to Pusan Korea to help the South Korean Army fight the enemy in 
December 1950.  The Veteran also contends that he saw dead 
soldiers hanging in trees.  He furthers that in spring 1951 in 
the Central Mountains of Korea he was involved in moving refuges 
when he heard a lot of shooting.  A response from JSRRC reflects 
that the Veteran unit arrived in Pusan, South Korea in October 
1950 and was stationed at Wonsan, Hamhung, and Hungnam, North 
Korea by December 1950.  In addition, from March to November 
1951, the Veteran's battalion operated from Yongchon-Pohangdong, 
Andong, Wonju, and Taegu and was responsible for the security of 
the roads, bridges, railway, and railway yards.  The Veteran's 
representative asserts in an August 2010 informal hearing 
presentation that, essentially, during the time that the Veteran 
participated in the security of roads in the spring and winter of 
1951 it would be likely that the Veteran's unit would have been 
under enemy fire.  In light of the above, the Board finds that a 
VA examination is warranted.  

Prior to arranging for the Veteran to undergo further 
examinations, the RO/AMC should obtain and associate with the 
claims file all outstanding VA records.  In a November 2008 
correspondence, the Veteran indicated that he was being treated 
at the Butler VA medical center (VAMC) for his claimed 
psychiatric disability.  The claims file currently includes 
outpatient treatment records from the Butler VAMC  dated through 
April 2006.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding medical records from the Butler VAMC, dated from 
April 2006 to the present.

Accordingly, these matters are REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   The AMC/RO should obtain from the Butler 
VAMC all outstanding medical records from  
April 2006 to the present.  The RO/AMC must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.  If records sought are not 
obtained, the appellant and his 
representative should be so notified and 
given the opportunity to obtain the records.

2.  Schedule the Veteran for another VA 
joints examination, by an appropriate 
examiner.  The claims folder must to be made 
available to the examiner in conjunction with 
the examination.  All indicated tests are to 
be conducted.  

The examiner is requested to provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's left 
knee arthritis is related to service, to 
include a left knee injury for which he was 
treated in service.  

This designated VA examiner should make every 
effort to provide this requested opinion, 
including, if necessary, having the Veteran 
undergo any additional diagnostic testing or 
evaluation that would allow the examiner to 
comment definitely (rather than indicating he 
cannot make this determination without 
resorting to speculation).

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

If, after consideration of all pertinent 
factors, it remains that the requested 
opinion cannot be provided without resort to 
speculation, it should be so stated and the 
examiner must explain why an opinion cannot 
be offered without resort to speculation.

3.  Thereafter, a VA psychiatric examination 
should be performed by an appropriate 
examiner in order to determine the etiology, 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims folder 
must to be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should opine 
whether the Veteran's claimed stressors, as 
identified above, is/are related to the 
Veteran's fear of in-service hostile military 
or terrorist activity.

In addition, after reviewing the claims file 
and examining the Veteran if any other 
acquired psychiatric disorder is found, the 
etiology of that disorder should also be set 
out, to include whether it is more likely 
than not (50 percent probability or higher) 
was related to the Veteran's military 
service. 

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

4.  Thereafter, the RO/AMC should 
readjudicate each of the claims for service 
connection on appeal in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a SSOC that contains notice of 
all relevant actions taken on the claim. An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



